Title: To James Madison from William C. C. Claiborne (Abstract), 5 June 1805
From: Claiborne, William C. C.
To: Madison, James


5 June 1805, New Orleans. “Captain Edward D. Turner, the late Civil Commandant of Natchitoches is now in this City, and I have received from him much general and local information. Captain Turner believes that the Spaniards have increased their forces in the Province of Taxas, and is certain that they have erected Several New Forts, and Strengthened their former Fortifications. He is persuaded also, that Spanish Agents have endeavoured to Alienate the Affections of certain Indian Tribes from the United States, and that these Same Agents have Soured the minds of many of the people of Natchitoches towards the American Government and impressed them with an opinion, that Louisiana, or at least the Country West of the Mississippi will shortly return under the Dominion of Spain. Captain Turner’s Statement throughout, is Supported by a Letter I recently received from Doctor Sibley; he particularly mentions, that Spanish Troops had lately arrived at the Bay of St. Bernard and were engaged in erecting two new Forts. The Doctor adds that the Commanding Officer at one of the Forts had sent a Message to the Indian Tribes to the following effect to Wit ‘The Americans holding Louisiana was all wind; that they were gathering in upon them, and should soon have Forts at Appelousas, Attakapas, Natchitoches and near new Orleans, and if the Indians were wise, they would abandon their new friends, and attach themselves to their old friends, the Spaniards who would not forsake them.’ The Doctor received his intelligence from an Indian Chief and Seems to give it entire confidence. Captain Turner and Doctor Sibley both inform me that the intrigues of the Spanish Priests at Natchitoches have had an injurious tendency, inasmuch as they have weakened the Allegiance of the Citizens by giving curency to an opinion that they would Soon become Spanish Subjects, and excited a hatred against the American Government by representing, that it afforded no protection to religion, and that an association with Infidels (meaning Americans) would dishonor the Shades of their Ancestors, who had lived and died in the true faith. A character calling himself the Bishop of one of the Interior Provinces of Mexico, lately made a visit to Natchitoches, he travelled with great Dispatch, and in much Pomp; he appeared to be a Man of great Literature and of Considerable address; he kept a Journal and took the Latitude of many places through which he had passed. His enquiries as to the Geographical Situation of Louisiana were minute, and from his general conduct it would Seem that his visit was rather with political than religious views. This Bishop was received by the Commandant at Natchitoches with respectful attention, and after resting a few days in the vicinity of that Post, took his departure for the City of Mexico, and to which place, there is said to be from Natchitoches a plain direct road, that can be travelled with facility at every period of the year. Doctor Sibley and Captain Turner both inform me, that they have Seen a manuscript writing, purporting to be the Official Journal of a French Officer, who in the year 1719 was instructed to erect a Fort on the Bay of St. Bernard. In this Journal there are Letters from Official Characters, which shew, that at that period, the extent of Louisiana was a Source of Jealousy to Spain, and that a dispute as to limits had arisen between the Subordinate Agents of France and Spain; but that the claims of the former extended from Perdido to the Rio Bravo, and were bottomed upon a Treaty refered to in the correspondence, and is called the Treaty of Cambria. Viewing this manuscript writing as an important Document, I shall solicit Doctor Sibley (in whose possession it now is) to cause a Copy the<re>of to be taken and to transmit the original to me for the purpose of being deposited among the Reco<r>d<s> of Louisiana. The Copy I will request the Doctor to forward to the Department of State.”
